Citation Nr: 0713982	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a bilateral leg 
condition, secondary to the lower back disability.

3.  Entitlement to service connection for sexual dysfunction, 
secondary to the lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

The issues of a leg disability and sexual dysfunction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record relates the veteran's current back 
condition to his back injury in service. 


CONCLUSION OF LAW

Criteria for service connection for a lower back condition 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he injured his back in service while 
lifting sheet metal used for roofing.  Service medical 
records confirm that the veteran was hospitalized, diagnosed 
with a chronic lumbosacral strain, and assigned a permanent 
duty assignment limitation as a result of his back.  The 
veteran was hospitalized for 41 days, where he was placed on 
bed rest with pelvic traction and physiotherapy consisting of 
hot packs and flexion exercises.  

The veteran's claims file is void of treatment records for 
many years following service.  Nevertheless, alternative 
sources may also be used to substantiate continuity of back 
pain since service.  For example, the veteran testified that 
he sought treatment for back pain from a number of doctors 
over that time, but that given the extensive passage of time 
since service, the treatment records were no longer 
available.  The veteran's daughter also testified that she 
remembered her father complaining about his back periodically 
throughout her childhood (she was born a year after the 
veteran was discharged from service).  Additionally, a friend 
of the veteran submitted a statement indicating that he had 
known the veteran since before service; and he recalled that 
when the veteran came home on convalescent leave (after being 
hospitalized in service for his back) he could hardly walk.  
The friend indicated that he had witnessed the veteran's 
continued back pain since then, noting that he had even seen 
the veteran require bed rest for several days at a time to 
treat his back.

An x-ray of the veteran's back in 2003 revealed that the 
veteran had a bulging disc in his back with mild herniations 
at L4-5 and L5-S1.  Treatment records from 2003 and 2004 
reflect numerous complaints of radiating back pain.

In April 2004, the veteran underwent a VA examination at 
which he was diagnosed to have osteoarthritis as well as a 
herniated lumbosacral disc at L5-S1.  Nevertheless, the 
examiner found that the veteran's back disability was 
unrelated to his time in service, based on a lack of 
treatment records for many years following service.  However, 
while the medical opinion was premised on a paucity of 
treatment records, the veteran testified the records were not 
available because doctors had passed away, not because the 
veteran did not seek treatment.  The veteran is competent to 
report symptoms that he is capable of perceiving with any of 
his five senses.  As such, he was competent to testify about 
the continuity of symptomatology of back pain since service.  
Therefore, the examiner's opinion is not dispositive.  

In support of his claim, the veteran submitted a letter 
record from Dr. Pennington, who opined essentially that that 
the veteran had a long history of disability due to his in-
service back injury.

The evidence has shown an in-service back injury, a 
continuity of back pain since service, and a current back 
disability, which has been linked to the veteran's in-service 
injury by a medical professional; as such, the criteria for 
service connection have been met, and the veteran's claim is 
therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).
 


ORDER

Service connection for a lower back disability is granted.

REMAND

The veteran asserts that his service-connected lower back 
disability has caused both a bilateral leg disability and 
sexual dysfunction.

Treatment records show that the veteran was diagnosed with 
erectile dysfunction in 1985, and impotence was noted again 
in 1996.

Treatment records also show that the veteran sought treatment 
complaining of pain radiating down his legs causing pain in 
the left leg and numbness in the right.

A medical opinion of record is needed to determine if these 
conditions are related to the veteran's service connected 
lower back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination.  The examiner should be 
provided with the veteran's claims file, 
and asked to fully review it.  Any opinion 
should be supported by a complete 
rationale.  The examiner should determine 
whether the veteran has a disability 
impacting either leg, and, if so, should 
offer an opinion as to whether it is as 
likely as not (50 percent) that any leg 
disability is related to the veteran's 
back disability.  In doing so, the 
examiner should comment on whether the 
veteran's complaints of leg pains are a 
neurological manifestation of his lower 
back disability.  The examiner should also 
determine whether the veteran has a 
disability related to sexual functioning; 
and, if so, should provide an opinion as 
to whether it is as likely as not that the 
any sexual dysfunction is the result of 
the veteran's lower back disability.  

2.  When the development requested has 
been completed, readjudicate the claim.  
If it remains denied, provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


